Citation Nr: 1548258	
Decision Date: 11/17/15    Archive Date: 11/25/15

DOCKET NO.  12-28 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for a right hip disorder, to include as secondary to the service-connected chondromalacia of the right and left patella.  

2.  Entitlement to a temporary total evaluation for a right hip replacement necessitating convalescence.  

3.  Whether new and material evidence has been received to reopen a claim of service connection for dysthymic disorder with personality disorder. 

4.  Entitlement to an evaluation in excess of 10 percent for chondromalacia, left patella.  

5.  Entitlement to an evaluation in excess of 10 percent for chondromalacia, right patella.  

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Veteran represented by:	Larry Schuh, Attorney 


WITNESSES AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

S. Nathanson, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from April 1979 to April 1984.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

The Veteran testified at a videoconference hearing held at the RO in August 2015.  A transcript of the hearing is of record.  

The issue of entitlement to service connection for a low back disorder was raised in an October 2012 substantive appeal, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

This appeal was processed using the Veterans Benefits Management System (VBMS).  The Virtual VA paperless claims system contains additional VA treatment records that were reviewed by the RO prior to the issuance of the August 2012 statement of the case.  

The issues of whether new and material evidence have been received to reopen a claim of service connection for dysthymic disorder with personality disorder, entitlement to increased evaluations for the service-connected left and right patella chondromalacia, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  A right hip disorder, to include a right hip replacement, was not caused or aggravated by the Veteran's service-connected right and left knee patella chondromalacia.  

2.  A right hip disorder, to include arthritis, did not manifest during active service, within one year of separation from service, and is not otherwise related to active service.  

3.  The right hip replacement does not constitute treatment for a service-connected disability that resulted in surgery necessitating convalescence.  


CONCLUSIONS OF LAW

1.  A right hip disorder, to include a right hip replacement, is not proximately due to, the result of, or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1116, 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2014).

2.  A right hip disorder was not incurred in active service and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).


3.  The criteria to establish a temporary total evaluation for a right hip replacement necessitating convalescence have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.30.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

Upon receipt of an application for a service-connection claim, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In this case, the RO provided the Veteran with a notification letter in October 2009, prior to the initial decision for the claims.  Therefore, the timing requirement of the notice as set forth in Pelegrini has been met and to decide the appeal would not be prejudicial to the claimant.  Moreover, the requirements with respect to the content of the notice were met in this case.  In the letter, the RO notified the Veteran of the evidence necessary to substantiate the claims and of the division of responsibilities in obtaining such evidence.  The letter also explained how disability ratings and effective dates are determined.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records (STRs) as well as all identified and available post-service medical records are in the claims file.  The Board acknowledges that, the decision to deny the Veteran's claim for benefits through the Social Security Administration (SSA) are of record; however, the records on which that claim was decided were not requested.  The Board finds that such request was not necessary, however, as the decision listed the records upon which it relied, and all pertinent records were already associated with the claims file.  See December 2010 SSA letter.  To the extent that the Veteran stated that he received private rehabilitation treatment for his right knee that has not been obtained, the Veteran did not indicate the name of the healthcare provider nor the location where he sought treatment.  It is the claimant's responsibility to properly identify pertinent evidence so that VA may assist him in supporting his claim.  VA's duty to assist is not a duty to prove a claim with the claimant only in a passive role.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1993).  Therefore, the Board finds that the duty to assist has been satisfied in this respect.   

Additionally, a VA examination was provided in January 2010.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination report and opinion is adequate to decide the case because it is predicated on an examination, a history provided by the Veteran, and a thorough review of the claims file documenting his medical history and any complaints.  The opinion also sufficiently addresses the central medical issues and is supported by rationale.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion for the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

The Veteran provided testimony before the Board at a hearing in August 2015.  The Veterans Law Judge (VLJ) who chairs a hearing must fulfill two duties to comply with 38 C.F.R. § 3.103(c)(2).  Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010).  These duties consist of (1) fully explaining the issues pertinent to the claim(s) on appeal; and (2) suggesting the submission of evidence that may have been overlooked.  Bryant, 23 Vet. App. at 496-97; 38 C.F.R. § 3.103(c)(2).  In this case, the undersigned VLJ set forth the issues to be discussed and sought to identify pertinent evidence not currently associated with the claims folder.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony and questioning by his representative, demonstrated his actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that VA complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and Bryant, 23 Vet. App. at 492.

For these reasons, the Board concludes that VA has fulfilled the duties to notify and assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

The Veteran contends that service connection is warranted for his right hip disorder secondary to his service-connected right knee disorder.  Specifically, he contends that he had a right hip replacement in order to alleviate pain and increase the range of motion of his service-connected right knee.  He further contends that he is entitled to a temporary total rating for the convalescence necessitated by the right hip surgery.  

Service connection may be granted on a secondary basis for disability which is proximately due to or the result of service-connected disease or injury, or for additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc); 38 C.F.R. § 3.310 (as amended, effective from October 10, 2006).  Service connection cannot be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability.  38 C.F.R. § 3.310; 71 Fed. Reg. 52744-47 (Sept. 7, 2006).

Here, the Veteran has been diagnosed with degenerative changes in his right hip and he underwent a right hip replacement in August 2009.  See e.g. August 2009 VA treatment records.  He is also service-connected for right and left knee patella chondromalacia.  See August 1984 rating decision.  At issue, therefore, is whether the Veteran's right hip disorder, to include his right hip replacement, was proximately due to or aggravated by a service-connected knee disorder.  

The Veteran's VA treatment records show that in 1998, the Veteran was involved in a motor vehicle accident in which he sustained a right femur fracture.  At that time, he underwent intramedullary nailing of his right femur and open reduction and internal fixation of his right forearm.  See, May 2009 VA treatment record.  In June 2009, it was noted that the Veteran had severe right hip degenerative joint disease with likely referred pain to anterior knee.  The explanation provided was that it was likely referred pain since he had significant lack of range of motion of the right hip with severe degenerative joint disease.  In July 2009, as a result of the referred pain to the knee, the Veteran had right therapeutic hip injections.  In August 2009, the Veteran underwent an IM nail removal of the right femur and right total hip arthroplasty.  After the surgery, the Veteran did not complain of hip pain, but complained of continued knee pain.  See November 2009 treatment record.  The Veteran continued to complain of knee pain and underwent a total right knee replacement for his right knee osteoarthritis in May 2010.  

The Veteran has been afforded three VA examinations that are pertinent to his claim.  First, he was afforded a VA examination in connection with his claim in January 2010.  A history was provided that included that the Veteran was injured in a motor vehicle accident that resulted in a right femur fracture that required intramedullary nailing.  Subsequently, two screws were taken out because the pain persisted in the knee; however, his pain continued.  It was noted the intramedullary rodding did require placement from the distal end of the femur at the femoral condyle with placement proximally of the intramedullary rod.  The examiner referenced a June 2009 VA treatment record contained a report of stiff knee gait with tenderness over the lateral joint.  The knees were stable with intramedullary nailing of the distal aspect of the femur with modest degenerative changes of the patellofemoral and lateral compartments.  There was no significant joint space narrowing noted.  Full-thickness chondral defects of the lateral facet of the patella as well as the posterior portion of the lateral femoral condyle were noted.  However, the menisci were intact.  The consensus was, at that time, that the actual knee pain was referred pain from the hip, given the severe degenerative joint disease noted in the hip.  He was also found, on evaluation, to have an externally rotated right hip with an inability to move the hip to neutral and pain in the right groin with internal and external rotation of the hip with painful extension; however, he usually reported the pain he felt was in the knee.  Due to these findings, he underwent a bedside interarticular steroid injection of the right hip.  He did not get any relief and, therefore, underwent steroid injections with radiologic evaluation as well.  He denied any improvement in his pain and subsequently underwent a total hip replacement in August 2009.  The examiner reported that he reviewed the films and surgery report, and that they revealed that the hipcapsuloomy was performed, and the intramedullary nail and remaining two proximal screws were removed.  A bone resection was needed to expose the screw heads to take out these screws.  The knee was exposed as well and, with dissection, taken down with a parapatellar arthrotomy to allow access to take out the rod distally.  Arthrotomy revealed degenerative changes present on the inner surface of the patella as well as the distal femoral condyle.  The right total hip arthroplasty was completed, and the Veteran reported excellent improvement with limited pain in the hip.  He did, however, continue to have knee pain.

The examiner noted that the current reports showed that he had difficulty doing his work as a security guard, as he had difficulty standing for a long time because of the distal knee pain along the inferior portion of the knee.  The examiner rendered a diagnosis of status, post right hip arthroplasty due to severe degenerative changes.  The examiner determined that that the current limitations were more due to restrictions imposed by having a hip replacement, not secondary to pain or disability and that the limitations were used to prevent any dislocation of the hip.  The examiner also rendered a diagnosis of continued chronic right knee pain and chondromalacia patella.  The examiner noted that the knee pain was persistent and has continued since his femur fracture in 1989.  The examiner opined that it was likely that the extreme knee pain in the right knee was secondary to the changes needed to place the intramedullary rod in 1989, at the time of his hip fracture, and that the chondral defects continued.  However, there was no finding that the hip pain was caused by the knee pain and it is less likely than not that the hip pain was caused by knee pain.  The examiner noted that the films today showed an old healed fracture deformity midshaft femur with intramedullary tract and a total right hip arthroplasty with no radiographic evidence to indicate hardware failure.  

The examiner ultimately opined that the hip was less likely than not related to the knee condition, and more likely secondary to the post-service injury in 1989 with a femur fracture.  The examiner explained that the increased constant knee pain was actually likely due to the femur fracture.  The examiner further opined that there was no aggravation likely, because the knee has likely been affected by the intramedullary rodding, and rod removal given the procedure needed to place the rod and remove it.  The examiner explained that the Veteran's symptoms fit this scenario, as the knee pain worsened after the accent and continued after the hip arthroplasty rodding.  Throughout the medical opinion, the examiner referred to the accident having occurred in 1989; however, it appears that the accident actually occurred in 1998.  The Board finds that the mistake is harmless and does not diminish the probative value of the opinion.  

Second, the Veteran was afforded a VA examination in connection with a claim regarding his knees in June 2010.  The examiner opined that the knee pain was more likely than not related to his femur fracture with intramedullary rodding that did require nailing through the right knee, thus causing the chondral defects secondary to this nailing.  

Third, the Veteran was afforded a VA examination in connection with his claim for TDIU in April 2011.  The examiner explained that the Veteran had a history of right hip arthritis that was corrected with a total hip replacement in 2009.  The Veteran stated that he was doing very well and denied any severe flare ups of pain, but reported that he had mild aching of the right hip.  The Veteran further reported that the pain involved the entire right lower extremity and that he was not sure if it was related to his right hip, his right knee, or some other condition that had not been diagnosed.  He complained of limitations in walking and sitting as a result of the pain involving the entire leg, and again, stated that he was not sure if it was due to the right hip.  He denied any aggravating issues related to the right hip of which he was aware.  

The Veteran also presented testimony at a hearing in August 2015.  He reported that he was told that he needed hip surgery, not because his hip was bad, but because his hip was preventing him from giving proper motion to the knee and pull on the quadriceps.  The Veteran's representative pointed to a November 2009 VA progress report that noted that the knee pain was most likely due to weak quadriceps.  The Veteran further explained that he had the hip replacement in order to make the rehabilitation on his knees better.  The Veteran stated that his right femur and right hip fracture were resolved and corrected and that he did not have any further problems with his hip, expect for when he tried to do rehabilitation to his knee.  

The Board finds that the probative evidence of record demonstrates that the right hip disorder, to include the right hip replacement, were not proximately caused by nor permanently aggravated by the service-connected right knee patella chondromalacia.  The Board finds the January 2010 and June 2010 VA medical opinions to be of substantial probative value as the examiners explained, based on medical principles and the medical and lay evidence of record, why the Veteran's hip disorder was not caused by nor aggravated by the right knee.  See, Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (noting that most of the probative value of a medical opinion comes from its reasoning).  Significantly, the VA examiners explained that the hip degenerative joint disease was caused by the post-service motor vehicle accident and subsequent surgical repair and that there was no finding that the service-connected chondromalacia patella caused or aggravated the hip disorder.  

The Board has considered the Veteran's contentions that his hip surgery was only performed in order to alleviate his service-connected knee pain and extend his range of motion of the knee.  The Veteran is competent to report as to the observable symptoms he experiences, such as knee pain and its history.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994).  However, competence must be distinguished from probative weight.  Here, the Board finds the Veteran's statements to be outweighed by the specific and reasoned opinion of the VA examiners who determined that the current right hip disorder and right hip replacement was not related to the service-connected knee pain.  In this regard, the VA examiners specifically opined that the current knee pain was not a result of the service-connected chondromalacia patella, but instead, was pain referred from the hip and caused by the rodding inserted in the knee during the 1998 surgical repair.  Thus, to the extent that the right hip replacement was performed in order to alleviate his knee pain and extend range of motion of the knee, the knee pain was not related to the service-connected chondromalacia patella, but was pain stemming from residuals the 1998 post-service accident and surgeries.  Significantly, the Veteran is not competent to provide etiology opinions regarding this issue as it is a highly complex medical determination based upon internal medical processes and is not capable of lay observation; the Veteran has not contended, and the evidence does not show, that he has the medical expertise to provide such opinions.  See Jandreau, 492 F.3d at 1372; Layno, 6 Vet. App. at 469.  Therefore, the Board finds that the specific and reasoned opinions rendered by the VA examiner to be more probative than the Veteran's lay statements.  

Based on the foregoing, the Board finds that the weight of the evidence is against the Veteran's claim for service connection on a secondary basis.  

The Board has also considered entitlement to service connection for a right hip disorder on a direct incurrence basis.  

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  In order to establish service connection, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Moreover, where a chronic disease is shown as such in service, subsequent manifestations of the same chronic disease are generally service connected.  38 C.F.R. § 3.303 (b).  If a chronic disease is noted in service but chronicity in service is not adequately supported, a showing of continuity of symptomatology after separation is required.  Entitlement to service connection based on chronicity or continuity of symptomatology pursuant to 38 C.F.R. § 3.303(b) applies only when the disability for which the Veteran is claiming compensation is due to a disease enumerated on the list of chronic diseases in 38 U.S.C.A. § 1101(3) or 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As the VA treatment records contain a diagnosis of degenerative joint disease, and arthritis is a chronic disease, the Board will consider whether 38 C.F.R. § 3.303(b) is for application in this case.  Moreover, as arthritis is a chronic disease and the Veteran had 90 days or more of active service during a war period, this disease is presumed to have been incurred in service if it manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101(3), 1112(a)(1), 1113; 38 C.F.R. §§ 3.307(a), 3.309(a).

In this case, however, the evidence reflects that a right hip disorder did not manifest in service, within the one year presumptive period for chronic diseases, or that a right hip disorder is otherwise related to service to include on a continuity of symptomatology basis.  There are no notations of complaints, symptoms, treatment, or diagnoses relating to his right hip in the service treatment records.  At the Board hearing, the Veteran denied having any right hip symptoms during service.  Moreover, as noted above, a right hip disorder did not manifest until many years after service in 1998 after a motor vehicle accident.  See e.g. January 2010 VA examination report.  Significantly, the Veteran does not contend otherwise.  The evidence thus weighs against entitlement to service connection for a right hip disorder on a direct or presumptive basis as well.

Finally, as to the Veteran's claim for a temporary total disability rating for the right hip replacement, a temporary total disability rating will be assigned without regard to other provisions of the rating schedule when it is established by report at hospital discharge or outpatient release that treatment of a service-connected disability resulted in: (1) surgery necessitating at least one month of convalescence; (2) surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or, (3) immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30.  

Here, as the Veteran is not service-connected for a right hip disorder, a temporary total disability rating for the right hip replacement is not warranted.  To the extent that the Veteran has claimed that the temporary total evaluation should be established for the right hip replacement, because the hip replacement was actually treatment rendered for the service-connected knee disorders, the Board also must find against the claim.  In this regard, as discussed above, to the extent that the hip surgery was performed in order to alleviate knee pain, the knee pain that was to be alleviated was separate and distinct from his service-connected chondromalacia, and was caused by the rod that was placed in his knee during surgery after a motor vehicle accident in 1998.  Therefore, the Board finds that a temporary total evaluation is not warranted for a right hip replacement.  

Based on the foregoing, the Board finds that the weight of the evidence is against the Veteran's claims.  As such, the benefit-of-the-doubt rule does not apply, and the claims are denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Service connection for a right hip disorder, to include a right hip replacement, is denied.  

Entitlement to a temporary total rating for a right hip replacement is denied.  



REMAND

In a May 2011 rating decision, the RO denied the Veteran's application to reopen the claim of service connection for dysthymic disorder with personality disorder, claims for increased evaluations for the left knee and the right knee, and claim for a TDIU rating.  The Veteran submitted a notice of disagreement in May 2012 in regard to the claims; however, a statement of the case has not been issued.  Therefore, on remand, a statement of the case should be issued, and the Veteran should be afforded an opportunity to submit a substantive appeal.  See Manlincon v. West, 12 Vet. App 238, 240-241 (1999).

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case addressing the issues of whether new and material evidence has been received to reopen a claim of service connection for dysthymic disorder with personality disorder, entitlement to an increased evaluation for the service-connected left patella chondromalacia, entitlement to an increased evaluation for the service-connected right patella chondromalacia, and a TDIU rating.  Thereafter, the Veteran should be given an opportunity to perfect an appeal by submitting a timely substantive appeal in response thereto.  The AOJ should advise the Veteran that the claims file will not be returned to the Board for appellate consideration of these issues following the issuance of the statement of the case unless he perfects his appeal.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


